Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/193164. Claims 1-20 are pending examination.
	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 15 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 8 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed determining a result that includes a solution for discrete non-linear optimization model for optimization problem. Specifically, the claims recite determining a result that includes a solution for a discrete non-linear optimization model for an optimization problem mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as non-transitory computer readable medium, processors, system, processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the non-transitory computer readable medium, processors, system, processor perform(s) the steps or functions of determining a result that includes a solution for a discrete non-linear optimization model for an optimization problem by: determining a non-linear relationship between a key performance indicator (KPI) to be optimized and at least one decision variable using econometric modeling, determining a discrete optimization framework for the optimization problem using a plurality of discrete values of decision variables of the optimization problem, determining a binary optimization framework from the determined discrete optimization framework based on automatically 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a non-transitory computer readable medium, processors, system, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining a result that includes a solution for discrete non-linear optimization model for optimization problem. As discussed above, taking the claim elements separately, the non-transitory computer readable medium, processors, system, processor perform(s) the steps or functions of determining a result that includes a solution for a discrete non-linear optimization model for 
As for dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea of determining a result that includes a solution for discrete non-linear optimization model for optimization problem. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “OnPlan: A Framework forSimulation-Based Online Planning” describes “This paper proposes .

	
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# KR 20080105439 A teaches similar invention which describes CATOFIN reactor model unit 500 and used to control and optimize a non-linear discrete-time model for the calm time the process value, including a model for the deactivation of the catalyst. These CATOFIN reactor model unit 500 is modeled from a number of energy and mass balance of the reactor knowledge, in such a modeling is less because it is easy to see that one of ordinary skill in the art details thereof will be omitted specific explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TAREK ELCHANTI/Primary Examiner, Art Unit 3621